Citation Nr: 1755306	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for degenerative changes in the 5th metacarpal of the right hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1972 to February 1975.  

The case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This matter was before the Board in January 2017.  At that time, the issue on appeal was remanded for additional development.  The case now returns to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

With regard to the Veteran's claim of entitlement to a compensable rating for degenerative changes in the 5th metacarpal of the right hand, the Veteran received the benefit of a VA examination in June 2015.  At that examination, the examiner diagnosed degenerative arthritis of the joints of the right 5th finger.  The examiner noted that the range of motion was abnormal and contributed to functional loss, noting that both the right 4th and 5th fingers appear ankylosed at the MCP and PIP joints, affecting the Veteran's grip and coordination.  The examiner noted pain over the MCP joints of the 4th and 5th metacarpals.  A further medical opinion is necessary to determine whether the 4th metacarpal disability was caused or aggravated by the condition of the service connected 5th metacarpal as the Veteran could be entitled to a higher rating if both fingers were impacted by the same disability.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.





Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.    

2. Then, return the case to the examiner who performed the June 2015 VA examination for an addendum opinion.  The claims file must be made available to, and reviewed by the examiner, to include a copy of this remand.  

The examiner should provide an opinion as to whether the additional disability noted in the right 4th metacarpal is a continuation of the Veteran's service-connected right 5th metacarpal disability.  

If the examiner determines that the additional disability found in the right 4th metacarpal is not a continuation of the service-connected disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disability noted in the right 4th metacarpal was caused or chronically worsened by his service-connected right 5th metacarpal disability.  

A rationale for all opinions expressed must be provided.  

If the examiner who performed the June 2015 VA examination is not available, forward the case to an examiner with appropriate expertise to provide the requested findings and opinions.  A new examination of the Veteran should only be conducted if determined necessary by the examiner providing the requested findings and opinions.  

3. Confirm that the any VA examination reports and all opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




